DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Species 2 in the reply filed on 22 August 2022 is acknowledged.  The traversal is on the grounds that Species 2 is used in combination with Species 1.  This is not found persuasive because, as exemplified by the art cited by both applicant and examiner, a mount body is capable of being used among a wide variety of marker bodies.  As discussed in the restriction requirement, the search for a specific body is different from the search for a mount body.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 29 December 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the video referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 includes a positive recitation (diameter) of an unclaimed component (spring insert section).  Because the section is not part of the claimed product, the recitation is indefinite and the scope is unascertainable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeghiayan et al. (U.S. Patent Application Publication 2015/0197902).
Yeghiayan discloses a mounting system including a mount body (10) having an upper opening (Figure 4, for example) leading to an internal axial passage (54).  There is an upper annular rim (24) that completely surrounds the opening and a lower portion (30) having a plurality of circumferentially spaced apart exterior axial ribs (32).
Regarding claims 4 and 6, Yeghiayan discloses the internal axial passage (54) to be “stepped” and shows the passage to taper along its axial length (Figure 4).  This meets the recitations regarding the different diameters since, either stepped or tapered, diameters taken at, for example, an upper and lower portion of the passage, will be different.
Regarding claim 5, any segment taken within the passage would be substantially cylindrical.
At least the lower portion diameter relative to the upper portion diameter appears to meet the recitations of claim 7.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (Austria 402 310).
Bauer discloses a mounting system including a mount body (4) having an upper end with an opening (Figures 3a-3c) leading to an internal axial passage (7).  There is an upper annular rim (6) that completely surrounds the opening.
The axial segments within the internal passageway meets the recitations of claims 4-7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yeghiayan et al. (U.S. Patent Application Publication 2015/0197902), as applied above.
Regarding claim 2, Yeghiayan meets parts ii and iii and specifically leaves the decision to material of construction to one skilled in the art.  Therefore, regarding part i, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a material having the claimed characteristics in order to provide a sufficiently strong and durable apparatus.
Regarding claim 3, note the 112 rejection, above.  Additionally, the upper annular rim (24) appears to meet claim recitations.  Finally, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any relative dimensions deemed best suited to a particular application.  Relative dimensions are not a patentably distinguishing feature in this instance.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeghiayan et al. (U.S. Patent Application Publication 2015/0197902), as applied above, and further in view of Bauer (Austria 402 310), as applied above.
	As discussed above, Yeghiayan disclosed “stepped” and shows a tapered configuration. Bauer illustrates a stepped configuration.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the configuration of Bauer as the internal configuration of Yeghiayan in order to suit a particular application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach mount systems having internal passages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671